Judgment, Supreme Court, New York County, entered on March 27, 1975, in favor of plaintiff after a jury trial and the order of said court entered on July 31, 1975, denying defendant’s motion for a new trial, unanimously affirmed. Respondent shall recover of appellant $60 costs and disbursements of these appeals. The critical question presented in this action to recover for legal services rendered and disbursements incurred by plaintiff’s former law firm involved the nature of the legal representation undertaken and the contingency upon the happening of which a fee was to be paid. Resolution of that issue in favor of plaintiff is supported by the record. We have examined appellant’s contentions, inter alia, that he was prejudiced by an inquiry into his violation of a Florida municipality’s ordinance and the receipt of files relating to a prior litigation and find them lacking in merit. Concur— Kupferman, J. P., Murphy, Lupiano and Lane, JJ.